Citation Nr: 0740627	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-31 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of cyst 
removal from teeth #25 and #26.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1979 to August 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Waco, 
Texas.

The May 2003 rating decision also denied a claim for a 
compensable rating for a lip laceration scar.  On his 
September 2003 notice of disagreement the veteran stated that 
he wanted a 10 percent rating for his scar.  The veteran was 
assigned a 10 percent rating for his lip laceration scar in 
August 2004, which was a full grant of the benefits sought by 
the veteran with respect to this issue.  Only the veteran's 
claim for service connection for residuals of cyst removal 
from teeth #25 and #26 is currently in appellate status 
before the Board.

The veteran's claim was remanded by the Board in August 2006.  
The requested development has been completed and the 
veteran's claim is now ready for Board review.  

A letter was sent to the veteran's representative in July 
2007 inviting the representative to submit a VA-Form 646, or 
any additional argument desired, within 60 days.  No 
additional correspondence was received from the veteran's 
representative.


FINDING OF FACT

The veteran's has no residuals from the removal of a cyst 
from teeth #25 and #26 during service.




CONCLUSION OF LAW

Residuals of cyst removal from teeth #25 and #26 were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The record reflects that by letter dated in April 2003, prior 
to RO adjudication of the claim in May 2003, the veteran was 
provided the required notice.  The letter specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  He was, in essence, told to 
submit all pertinent evidence he had in his possession 
pertaining to the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By a September 2006 
letter issued to the veteran prior to a July 2007 
supplemental statement of the case, the veteran was provided 
notice of the type of evidence necessary to establish 
disability ratings and effective dates, in compliance with 
Dingess.  Regardless, as explained below, the Board has 
determined that service connection is not warranted for 
residuals of cyst removal from teeth #25 and #26.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the veteran even if he had not received proper notice of 
the evidence pertinent to disability ratings and effective 
dates.

The Board notes that the veteran's service medical records 
and VA medical records have been obtained.  The veteran has 
also been provided a VA medical examination.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  The veteran has not 
identified any other medical records or evidence pertinent to 
his claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

The veteran claims that he had a cyst removed from teeth #25 
and #26 during service and that he is entitled to service 
connection for the residuals.  In September 2003, the veteran 
asserted that he now has chronic residual gum problems as a 
result.  He reported pain on a daily basis with eating. 

The veteran's service medical records do reflect that the 
veteran underwent removal of a cyst (teeth numbers 25 and 26) 
in January 1983.  No residuals of this procedure were noted 
in the service medical records.  When examined for discharge 
from service in April 1999 the veteran complained that his 
gums sometimes hurt when chewing hard food and he reported 
that he had hot and cold sensitivity.  The discharge 
examination report does not indicate that the veteran's 
complaints were related to teeth #25 and #26 or to the 
removal of the cyst between them.

VA dental records dated from December 1999 to June 2000 
reveal no complaints or treatment specific to teeth #25 or 
#26.  These records do not indicate that the veteran has any 
residuals of cyst removal from teeth #25 and #26.

The veteran was provided a VA dental examination in September 
2006.  The examiner noted that the veteran had no functional 
impairment, no bone loss, and normal range of motion.  The 
examiner stated that full periodontal probing revealed no 
pocket depths greater than three millimeters.  The pocket 
depth between teeth numbers 25 and 26 was found to be two 
millimeters, which suggested no periodontal disease 
associated with the removal of the cyst during service.  In a 
December 2006 addendum the VA dentist stated that he had 
reviewed the veteran's dental history, and that while 
periodontal problems had been found in the past, the veteran 
currently had no periodontal disease.

While the veteran maintains that he has chronic residual gum 
problems which are residual of the cyst removal between teeth 
#25 and #26, as a layperson he is not qualified to furnish 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

In this case none of the medical evidence indicates that the 
veteran experiences any residuals of the cyst removal between 
teeth #25 and #26.  The veteran has not been shown to have 
any current gum or teeth disability that was caused or 
aggravated by his military service.  Not only is there no 
medical evidence in support of his claim, but there is 
medical evidence against his claim.  The VA dentist indicated 
in September 2006 that the veteran has no residual disability 
from the cyst removal.  In the absence of current 
demonstration of any disability there exists no basis for a 
grant of service connection.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

Since the preponderance of the evidence is against his claim, 
service connection for residuals of cyst removal from teeth 
#25 and #26 is not warranted.

ORDER

Entitlement to service connection for residuals of cyst 
removal from teeth #25 and #26 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


